Citation Nr: 0817559	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a neurological 
disorder.

5.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to exposure to herbicides.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

7.  Entitlement to a compensable evaluation for service-
connected defective hearing in the right ear.

8.  Entitlement to an effective date prior to November 12, 
2002 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) regional office in Philadelphia, 
Pennsylvania (RO), which granted service connection for 
tinnitus and assigned a 10 percent evaluation effective 
November 12, 2002.  

A review of the claims files reveals that a June 2005 
Statement of the Case appears to find that new and material 
evidence has been received on the issue of entitlement to 
service connection for a psychiatric disability, reopens the 
claim and denies the claim on a de novo basis.  However, a 
March 2007 Supplemental Statement of the Case concludes that 
new and material evidence adequate to reopen the claim for 
service connection for a psychiatric disability has not been 
submitted.

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claim 
for service connection for a psychiatric disability, to 
include PTSD, such is not binding on the Board, and the Board 
must first decide whether evidence has been received that is 
both new and material to reopen the claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

The now reopened claim of service connection for psychiatric 
disability and the claim for service connection for PTSD are 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
psychiatric disability was denied by an unappealed rating 
decision in July 1962.  

2.  The additional evidence received since July 1962 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for psychiatric disability.  

3.  The veteran is not shown to have a low back disability 
due to an event or incident of his period of military 
service.  

4.  The veteran is not shown to have a neurological disorder 
due to an event or incident of his period of military 
service.  

5.  The veteran did not manifest complaints or findings 
indicative of DM in service or for many years thereafter.  He 
did not serve in Vietnam and there is no confirming evidence 
that he was exposed to herbicides in service.  

6.  The currently demonstrated DM is not shown to have been 
due to any event or incident of the veteran's period of 
active duty, to include any herbicide exposure in connection 
with service.  

7.  The currently assigned 10 percent rating for tinnitus is 
the highest rating allowable under applicable legal 
authority.

8.  The audiological evaluation in March 2007 showed average 
pure tone thresholds of 67.5 decibels and speech recognition 
ability of 96 percent in the right ear.

9.  As a claim for service connection for tinnitus was not 
received earlier than November 12, 2003, which is later than 
the date that entitlement was shown, compensation benefits 
are not payable under the provisions of a liberalizing law 
prior to November 12, 2002.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

2.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.  The veteran does not have a neurological disorder due to 
disease or injury that was incurred in or aggravated by 
active military duty nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  The veteran does not have DM due to disease or injury 
that was incurred in or aggravated by active military duty, 
to include exposure to herbicides, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The claim for an initial rating higher than 10 percent 
for the service-connected bilateral tinnitus is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.87 including Diagnostic Code 6260 (2002-2007).  

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 
6100 (2007).  

7.  The claim for an effective date prior to November 12, 
2002 for the grant of service connection for tinnitus must be 
denied by operation of law.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  
The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Given the favorable action taken hereinbelow, the Board finds 
that the notice requirements of VCAA have been satisfied with 
respect to the new and material issue decided herein.  

In April 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed for service connection.  In February 
2007, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed for an increased evaluation and the requirements to 
reopen a claim based on new and material evidence.    

Although the veteran was not specifically informed of the 
evidence necessary to warrant an earlier effective date for 
service connection for tinnitus, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claim for an earlier effective date following the initial 
grant of service connection for tinnitus in the instant case, 
in response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez-Flores at 43-44.

The Board acknowledges that the notice provided in February 
2007 did not cover all of the elements of the notice required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
Board concludes that the veteran was not prejudiced in this 
instance, as the notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase, and the veteran was given 
the specific rating criteria in the June 2005 Statement of 
the Case.  Therefore, he had actual notice of the rating 
criteria to be applied to the disabilities at issue.  The 
veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  
The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
February 2007 about disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A current examination is not 
needed to make a decision on the earlier effective date issue 
on appeal.  Evaluation of the veteran's hearing and tinnitus 
was conducted in April 2004 and March 2007.

Although there is no nexus opinion on file on whether the 
veteran has a back disability, a neurological disorder, or 
DM due to service, none is required in this case.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as 
discussed below, a VA examination is not necessary with 
regard to these issues.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims addressed the 
four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 38 
U.S.C.A. § 5103A.
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.

In this case, however, although the veteran has contended 
that he incurred back and neurological disabilities in 
service when he was attacked by other soldiers for being 
Jewish, the Board notes that there is no evidence of a 
chronic back or neurological disability in service or on the 
initial postservice VA examination in March 1986.  

Additionally, the veteran has not presented evidence 
indicating a nexus between his current back or neurological 
disability and service.  With respect to the veteran's DM, he 
has not contended that he began experiencing symptoms of DM 
in service or within a year of service discharge.  The 
initial medical evidence of DM is not until many years after 
service discharge and there is no nexus opinion in favor of 
the claim.  Thus, there exists no reasonable possibility that 
a VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

VA's duty to assist the veteran in the development of his 
claim for service connection for a psychiatric disability is 
not triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

New And Material Evidence Claim

Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Psychiatric Disability

A July 1962 decision by the RO denied the veteran's claim of 
service connection for a psychiatric disability because the 
evidence did not show a chronic psychiatric disorder due to 
service.  The veteran was notified of this action later in 
July 1962 but did not timely appeal.  

The veteran applied to reopen his claim of service connection 
for a psychiatric disability in November 2003, and this issue 
was denied in August 2004.  He timely appealed.  

The evidence on file at the time of the July 1962 rating 
decision consisted of the veteran's service medical records.  

The additional evidence received since July 1962 consists of 
VA treatment records and examination reports dated from March 
1986 to May 2007, private treatment records beginning in 
January 1990, a March 1991 disability award decision of the 
Social Security Administration, a November 2003 statement 
from the veteran's wife, and written statements by and on 
behalf of the veteran.  

Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The claim of service connection for a psychiatric 
disability was previously denied because there was no 
evidence of a chronic psychiatric disability at service 
discharge.  Consequently, there would need to be evidence 
that the veteran currently has a psychiatric disability 
related to service.  

The veteran had some psychiatric complaints in service, 
although no psychiatric disease was found, and the 
evidence received since July 1962 includes diagnoses of a 
dysthymic disorder, beginning in February 1991, and 
depression.  

The evidence received since July 1962 is new and material for 
the purpose of reopening the claim.  This evidence was not 
previously of record and bears directly and substantially 
upon the specific matter under consideration so as to raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the claim of service 
connection for a psychiatric disability is reopened.  

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

Moreover, in the case of arthritis, a neurological disorder, 
or DM, service connection may be granted if such disorder is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, 
service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ .307(a)(6)(iii), 3.313 
(2007).

Analysis

Low Back And Neurological Disabilities

The veteran's service medical records do not contain any 
complaints or findings of a back disability or a neurological 
disorder.

When examined by VA in March 1986, there were no complaints 
indicative of a back disability or a neurological disorder.  
Evaluation of the musculoskeletal and neurological systems 
did not show any disability.  The diagnosis was of a normal 
general medical examination with a known hiatal hernia and a 
history of reflux esophagitis.

The initial post-service evidence of either of these 
disabilities was in January 1990, more than 27 years after 
service discharge, when a private physician, E.L.B., 
diagnosed lumbosacral strain.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
A neurological disorder was noted in subsequent medical 
records.

Also on file is a statement received by VA from the veteran's 
wife, in November 2003, in support of his service-connected 
claims.

Consequently, as all of the above noted requirements for a 
grant of service connection for a low back disability and a 
neurological disorder have not been shown, service connection 
is not warranted for either a low back disability or a 
neurological disorder.  

DM

With respect to the claim for service connection for DM, to 
include as due to exposure to herbicides, the Board would 
note that there is no objective evidence of record that the 
veteran served in Vietnam or visited Vietnam.  

Consequently, he does not get the presumption under 38 
U.S.C.A. § 1116(f) that he was exposed to herbicide agents 
while in service in Vietnam.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

A review of the veteran's service medical records does not 
reveal any pertinent complaints or findings indicative of DM.  
There is also no evidence of DM either within a year of 
service discharge or on VA examination in March 1986.  

In fact, the initial postservice evidence of DM was not until 
February 2004, almost 42 years after service discharge, when 
the veteran said that he had been diagnosed with DM; the 
initial clinical diagnosis of DM was on VA treatment records 
in May 2006.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his claimed condition).  

Additionally, there is no competent medical evidence of 
record that links the veteran's current DM to his military 
service, to include as due to herbicide exposure during such 
service.  

As there is no evidence of DM in service or within a year of 
discharge and no medical evidence which provides the required 
nexus between military service and the currently diagnosed 
DM, service connection for DM, to include due to exposure to 
herbicides, is not warranted.  

Although it has been contended by the veteran and his wife 
that the service connected disabilities at issue are due to 
service, lay persons, such as the veteran and his wife, are 
not competent to comment on medical matters such as the 
diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application with respect to the issues of entitlement to 
service connection for a low back disability, a neurological 
disorder, and DM.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).  

Analysis

Tinnitus

Service connection for tinnitus was granted by rating 
decision in August 2004, and a 10 percent rating was assigned 
effective November 12, 2002.  Tinnitus is evaluated under 38 
C.F.R. § 4.87, DC 6260, which was revised effective on June 
13, 2003, to clarify existing VA practice that only a single 
10 percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, DC 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  

Citing Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  

Finding that there was a lack of evidence suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for the service-
connected tinnitus.  

Therefore, the claim for a rating higher than 10 percent for 
bilateral tinnitus must be denied under both the former and 
revised versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



Right Ear Hearing Loss

Service connection for hearing loss in the right ear was 
granted by rating decision in April 1986, and a 
noncompensable evaluation was assigned effective September 
20, 1985.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2007).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  

If hearing impairment is service connected in only one ear, 
in order to determine the applicable percentage evaluation, 
the nonservice-connected ear will be assigned a numeric 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383 (involving special consideration for paired organs).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

An audiological evaluation for VA purposes in April 2004 
reveals average puretone thresholds of 37.5 decibels in the 
right ear; speech recognition ability was 92 percent in this 
ear.  

The VA audiological evaluation in March 2007 reveals average 
puretone thresholds of 67.5 decibels in the right ear; speech 
recognition ability was 96 percent in the right ear.  

Applying the above April 2004 results to the Schedule 
translates to a numeric designation of Level I for the right 
ear under Table VI.  The March 2007 audiological results 
translate to a numeric designation of Level II in the right 
ear under Table VI.  See 38 C.F.R. § 4.85, Table VI.  As 
noted above, when only one ear is service-connected, the 
other ear is assigned a numeric designation for hearing 
impairment of I.  Applying these findings to 38 C.F.R. 
§ 4.85, Table VII of the Schedule, results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  

The Board notes, however, that the rating criteria also 
provides for rating exceptional patterns of hearing 
impairment under the provisions of 38 C.F.R. § 4.86 (2007) if 
the veteran's test results demonstrate either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
the service-connected ear, or (2) a pure tone threshold of 70 
decibels.  In this case, the rating specialist will determine 
the numeric designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

Because the results of the March 2007 audiological evaluation 
show pure tone thresholds in the right ear of 55 decibels or 
higher from 1000 to 4000 hertz, the applicable numeric 
designation of hearing impairment from Table VIa based on the 
puretone threshold average of 67.5 decibels is V.  However, 
when one ear is Level V and the other ear is Level I, it 
still results in a noncompensable evaluation for hearing loss 
under Table VII, Diagnostic Code 6100.  

Consequently, a compensable evaluation is not warranted for 
the service-connected hearing loss in the right ear.  

Earlier Effective Date Claim

Law And Regulations

In general, the date of entitlement to an award of service 
connection based on an original claim will be the dated of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but not earlier than the effective date of the 
liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).

The effective dates of awards under 38 C.F.R. § 3.114(a) are 
assigned as follows:

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.  

Analysis

The veteran contends that the effective date for the grant of 
service connection for tinnitus, and the assignment of a 
compensable evaluation, should be earlier than November 12, 
2002, because he has had problems with tinnitus for many 
years.  

When given a VA hearing evaluation in March 1986, the veteran 
complained of hearing loss with intermittent tinnitus; and 
the diagnosis was decreased hearing with tinnitus secondary 
to noise exposure.  

A claim for service connection for tinnitus was received by 
VA on November 12, 2003.  Service connection for tinnitus was 
granted by rating decision in August 2004.  This was made 
effective on November 12, 2002, which is a year prior to the 
date of claim.  The veteran was notified of this decision and 
he timely appealed the effective date of the grant of service 
connection.  

As noted, the date of an award of service connection and the 
assignment of a compensable evaluation, based on an original 
claim is usually the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In this case, no correspondence was received by VA prior to 
November 12, 2003 indicating a desire to apply for 
compensation benefits for tinnitus.  See 38 U.S.C.A. § 5110, 
38 C.F.R. § 3.400.  Accordingly, the date of receipt of the 
claim would be later than the date entitlement arose in this 
case.  

On June 10, 1999, Diagnostic Code 6260 was amended to provide 
that service-connected tinnitus would be rated as 10 percent 
disabling if recurrent, rather than the previous requirement 
that the tinnitus be persistent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective on and after June 10, 1999.  
The amended Diagnostic Code 6260 also noted that a separate 
evaluation for tinnitus might be combined with an evaluation 
under diagnostic code 6100, 6200, 6204 or other diagnostic 
code, except when tinnitus supported an evaluation under one 
of those diagnostic codes.  

The RO concluded that, since the above change was a 
liberalizing law under 38 C.F.R. § 3.114(a), an effective 
date for the award of compensation benefits for the service-
connected tinnitus was warranted from the date one year prior 
to the receipt of the veteran's claim.  

Absent evidence of an earlier claim, this date, November 12, 
2002, would represent the earliest date that compensation 
benefits could be paid in this case.  Based on these facts, 
an effective date prior to November 12, 2002 for the grant of 
service connection for tinnitus is not assignable under the 
law.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

Service connection for a low back disability is denied.

Service connection for a neurological disorder is denied.

Service connection for DM is denied.

An initial evaluation in excess of 10 percent for service-
connected tinnitus is denied.

A compensable evaluation for service-connected hearing loss 
in the right ear is denied.

An effective date prior to November 12, 2002 for service 
connection for tinnitus is denied.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disability.  

Although the diagnoses of a dysthymic disorder and depression 
is new and material with respect to the issue of service 
connection for a psychiatric disability, there is no clear 
nexus opinion linking a dysthymic disorder to service or to 
service connected disability.  

The veteran is also claiming service connection for PTSD, to 
include as due to sexual and nonsexual assault.

In determining whether service connection is warranted for 
PTSD, there must be medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2007).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The claims file contains a diagnosis of PTSD.  However, there 
is no objective evidence that the appellant "engaged in 
combat with the enemy" or credible supporting evidence to 
verify a claimed service stressor event.  Moreover, the 
veteran's statements alone are insufficient to verify a 
stressor.  

Although the veteran has provided some general information on 
his service stressors, he has not currently provided 
sufficient evidence of a service stressor to allow an attempt 
at verification.  

Consequently, the Board finds that an attempt should be made 
to obtain as much information as possible about the veteran's 
service stressors and to verify these service stressors, if 
possible.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the claim for service connection for a 
psychiatric disability, to include PTSD, should be considered 
by the RO on a de novo basis prior to any further action by 
the Board.  Curry v. Brown, 7 Vet. App. 59, 67 (1994); see 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Therefore, these remaining matters are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for a 
psychiatric disability, to include PTSD, 
including treatment records since the 
most recent evidence on file in May 2007.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  If the AOJ is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should again take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
veteran believes may have contributed to 
the development of his PTSD, which should 
include the factors relevant to a claim 
for PTSD based on a personal assault.  
The veteran should be as specific as 
possible as to the date, place, and 
circumstances of the incident, and the 
names of any individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims files.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims files.

4.  Because the veteran does not claim 
that he was in combat, the AOJ must 
consider all credible supporting evidence 
developed to show that the veteran did 
experience the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.  

5.  The AOJ should then schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of his claimed psychiatric condition.  
The entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed psychiatric disability other 
than PTSD was incurred in or aggravated 
by service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

6.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claim of service connection 
for a psychiatric disability, to include 
PTSD, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


